STATE OF WEST VIRGINIA                                  FILED
                            SUPREME COURT OF APPEALS
                                                                                  March 16, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA

In re L.B. and I.B.

No. 20-0696 (Raleigh County 19-JA-96-K and 19-JA-97-K)



                               MEMORANDUM DECISION


        Petitioner Father E.B., by counsel Matthew A. Victor, appeals the Circuit Court of Raleigh
County’s August 25, 2020, order terminating his parental rights to L.B. and I.B. 1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N.
Felton-Ernest, filed a response in support of the circuit court’s order. The guardian ad litem,
Colleen M. Brown-Bailey, filed a response on behalf of the children also in support of the circuit
court’s order. Respondent Father W.P., by counsel Winifred L. Bucy, filed a response in support
of the circuit court’s order. 2 On appeal, petitioner argues that the circuit court erred in terminating
his parental rights.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        The DHHR filed a prior child abuse and neglect petition against the mother in 2011, after
one of her children consumed a controlled substance. The DHHR sought to place either L.B. or
I.B. with petitioner, but he failed to comply with the DHHR’s requirements, and the child that was
placed with petitioner for a short time was removed from his care and both children were ultimately
placed with their grandparents. It is unclear from the record what occurred thereafter, but the
children were returned to their mother’s care at some point.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
       2
        Respondent W.P. is the father of S.P., a half-sibling of the children at issue. S.P. is not at
issue on appeal and has no biological or custodial relationship with petitioner.
                                                   1
        In May of 2019, the DHHR filed the instant petition against the mother after she and her
boyfriend engaged in domestic violence and drug abuse while the children were in their care. This
petition listed both L.B. and I.B. as living with the mother and indicated that petitioner could not
be located to perform a safety assessment to determine whether the children could be placed in his
care. The petition further indicated that petitioner failed to comply with the DHHR in the prior
proceedings, resulting in the removal of one of the children from his care. Petitioner was not
considered an offending parent at the time of the petition’s filing but was appointed counsel.
Petitioner failed to attend the mother’s preliminary hearing.

        The DHHR filed an amended child abuse and neglect petition against petitioner in October
of 2019. The DHHR alleged that the children were “abused and/or neglected and/or abandoned”
due to petitioner’s actions. Specifically, the DHHR noted that petitioner attended a
multidisciplinary team (“MDT”) meeting and requested placement of the children. However, after
conducting a background check of petitioner, the DHHR discovered that he had recently been
charged with domestic battery and that he had violated a related protective order. Petitioner’s wife
had similar charges and also violated the protective order. Accordingly, the DHHR concluded
petitioner’s home was inappropriate for placement of the children.

        The circuit court held a preliminary hearing on the amended petition in January of 2020.
Petitioner failed to attend but was represented by counsel. The DHHR proffered that a background
check of petitioner and his wife revealed that both had been charged with domestic battery and
both had violated protective orders with respect to those charges. The circuit court considered
petitioner’s absence from the proceedings and accepted the proffer of the DHHR.

        Petitioner failed to attend his adjudicatory hearing, which was held in March of 2020,
despite having notice of the same. The circuit court proceeded without him and adopted the
allegations set forth in the initial petition. Specifically, the circuit court found that petitioner was
deemed a nonabusing parent in the prior proceedings, but subsequently became noncompliant with
the DHHR’s requirements and, as such, the children were not placed with him. The circuit court
further found that petitioner “made one appearance in this rather long-standing case,” failed to
appear at any other hearings, and failed to maintain contact with his attorney. Lastly, the circuit
court noted that petitioner committed domestic violence and violated a related restraining order.
Accordingly, the circuit court adjudicated petitioner as an abusing parent.

        In August of 2020, the circuit court held a dispositional hearing. Petitioner failed to attend
but was represented by counsel. The DHHR and the guardian requested that the circuit court
terminate petitioner’s parental rights based upon his complete absence from and lack of
participation in the proceedings. Petitioner’s counsel conceded that he was unaware of petitioner’s
whereabouts and that petitioner failed to maintain contact with him, although he had received
noticed of the proceedings. Ultimately, the circuit court found that petitioner failed to meaningfully
participate in the proceedings, expressed no interest in his children, failed to contact his children,
and failed to support them. The circuit court further found that petitioner failed to fulfill his
responsibilities and duties as a parent and did nothing in terms of asking for services or cooperating




                                                   2
with the DHHR. Accordingly, the circuit court terminated petitioner’s parental rights. Petitioner
appeals the August 25, 2020, dispositional order. 3

       The Court has previously established the following standard of review in cases such as this:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights.
Specifically, petitioner contends that the DHHR did not make any effort to provide him with
services “while persistently noting [his] absence from the proceedings.” Petitioner avers that there
“was no evidence of any further transgressions” by him and that “any form of improvement period
would have, in all likelihood, resulted in reunification with his children.” Petitioner states that the
only obstacle in his path was the lack of communication between him and the DHHR.

        At the outset, we note that petitioner fails to cite to any portion of the record establishing
that he requested an improvement period, either orally or in writing. This Court has long held that
“[o]ur general rule is that nonjurisdictional questions . . . raised for the first time on appeal, will
not be considered.” Noble v. W. Va. Dep’t of Motor Vehicles, 223 W. Va. 818, 821, 679 S.E.2d
650, 653 (2009) (quoting Shaffer v. Acme Limestone Co., 206 W. Va. 333, 349 n.20, 524 S.E.2d
688, 704 n.20 (1999)). Accordingly, we will not consider any argument that the circuit court erred
in denying petitioner an improvement period.

        Regarding the termination of parental rights, West Virginia Code § 49-4-604(c)(6)
provides that circuit courts are to terminate parental rights upon finding that there is “no reasonable
likelihood that the conditions of neglect or abuse can be substantially corrected in the near future”
and that termination is necessary for the children’s welfare. West Virginia Code § 49-4-604(d)(2)
provides that a circuit court may find that there is no reasonable likelihood that the conditions of
abuse and neglect can be substantially corrected when the abusing parents have “willfully refused



       3
         The mother is currently participating in proceedings. The permanency plan for the children
is reunification with the mother at this time. The concurrent permanency plan is adoption by a
family member.
                                                  3
or are presently unwilling to cooperate in the development of a reasonable family case plan
designed to lead to the child’s return to their care, custody and control.”

        Here, the record clearly establishes that petitioner failed to participate in almost all aspects
of the proceedings below. Petitioner attended a single MDT meeting where he requested placement
of his children but thereafter vanished from the proceedings. Contrary to petitioner’s claims, it was
he who caused the lack of communication in his case. Petitioner’s counsel detailed on the record
that he made several attempts to call petitioner, that petitioner failed to maintain contact with him,
and that petitioner abruptly ended one of the few telephone conversations he had with his counsel.
Further, despite having notice, petitioner failed to attend his preliminary, adjudicatory, and
dispositional hearings. He failed to maintain contact with the DHHR and failed to develop or sign
a family case plan designed to regain custody of his children. Accordingly, it is clear that there is
no reasonable likelihood that petitioner can correct the conditions of abuse and/or neglect in the
near future and that termination is necessary for the children’s welfare. This Court has previously
held that

               “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] may be employed without the use of intervening less restrictive
       alternatives when it is found that there is no reasonable likelihood under [West
       Virginia Code § 49-4-604(d)] that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Based on the evidence set forth
above, we find no error in the circuit court’s termination of petitioner’s parental rights.

        Because the proceedings regarding the mother remain ongoing, this Court reminds the
circuit court of its duty to establish permanency for the children. Rule 39(b) of the Rules of
Procedure for Child Abuse and Neglect Proceedings requires:

       At least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

        Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the children
within twelve months of the date of the dispositional order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[ ] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

                                                   4
Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(b)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

      For the foregoing reasons, we find no error in the decision of the circuit court, and its
August 25, 2020, order is hereby affirmed.


                                                                                          Affirmed.

ISSUED: March 16, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 5